THIS AGREEMENT made the 13th day of November, 2006.

BETWEEN:

GLORY TEAM INDUSTRIAL LIMITED,

23/F Westin Centre

26 Hung To Road

Kwan Tong, Hong Kong

(herein called “GTI”)

OF THE FIRST PART

AND:

EATWARE CORPORATION,

18/F Metroplaza, Tower II

223 Hing Fong Road

Kwai Chung, New Territories

Hong Kong

(herein called “Pubco”)

 

OF THE SECOND PART

AND:

CHOU SI HOU, EDDIE

18/F Metroplaza, Tower II

223 Hing Fong Road

Kwai Chung, New Territories

Hong Kong

(herein called “Chou”)

OF THE THIRD PART

WHEREAS:

A.           GTI licensed to Star Metro Group Ltd. in 2005 the rights to certain
intellectual property, the “Eatware” brand name and certain other assets.

B.           Star Metro Group Ltd. was purchased by Pubco in a transaction which
resulted in GTI acquired 12,000,000 common shares of Pubco.

 

CW906032.3

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

C.           Chou was an employee of GTI, and among other things, executed a
Deed of Employee Undertakings dated November 29, 2003 ( the “Employee Deed”).

D.           Due to a change in Pubco’s long term strategic plan, Pubco desires
to terminate its working relationship with GTI.

E.           Upon the termination of its working relationship with GTI, Pubco
will no longer have any need to use the name “Eatware”, and intends to change
its name.

F.            Chou wishes to remain a director of Eatware while it continues in
its current environmentally friendly businesses and services ( the “Business”).

NOW THEREFORE THIS AGREEMENT WITNESSES THAT IN CONSIDERATION OF THE MUTUAL
PREMISES AND COVENANTS CONTAINED HEREIN, THE PARTIES AGREE AS FOLLOWS:

1.

Pubco agrees to change its name from “Eatware Corporation” to another name which
does not include the word “Eatware” within four weeks of the date of this
Agreement.

2.

Pubco agrees that any right, interest and title it has or had in the name
“Eatware” is hereby transferred to GTI.

3.

GTI agrees to the cancellation of its 12 million common shares issued in the
capital of Pubco. GTI agrees to execute a Stock Power of Attorney with signature
guaranteed, returning to Pubco for cancellation the said 12 million shares.

4.

GTI and Chou agree that the entire Section 1 “Non-Competition” of the Employee
Deed is hereby cancelled, terminated and of no further force or validity. In all
other respects, the Employee Deed remains in full force and effect.

5.

There are no representations, warranties, collateral agreements, or conditions
except as herein specified.

6.

The parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.

7.

Any notice required or permitted to be given to any of the parties to this
Agreement will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of such party first above
stated or such other address as any party may specify by notice in writing to
the other parties and any such notice will be deemed to have been given and
received by the party to whom it was addressed if mailed, on the third day
following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time of mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

 

CW906032.3

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

8.

This Agreement will be governed by and construed in accordance with the laws of
Hong Kong

IN WITNESS WHEREOF the parties have entered into this Agreement as of the date
and year first above written.

GLORY TEAM INDUSTRIAL LIMITED

 

Per:

/s/ signed                                                   

 

Authorized Signatory

 

 

EATWARE CORPORATION

 

Per:

Eddie Chou                                               

 

Authorized Signatory

 

 

CHOU SI HOU, EDDIE

 

/s/ Chou Si Hou, Eddie                                    

Signature

 

 

CW906032.3

 

 

 